DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "wherein the received image" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the at least one neural" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Objections
Claims 24-27 are objected to because of the following informalities:  
Regarding claims 24-27, based on the ordering of the claims it is unclear if these claims are intended to depend from claim 23 or they are correctly dependent on claim 21.   Please review and confirm these claims dependencies, it is possible no action is required.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 20-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuffner (US Patent 9665800).
Re claim 1, Kuffner discloses a method for generating at least one synthetic training image, the method comprising: 
receiving at least one three-dimensional representation of an object (Fig 2 output from 208, Col. 6 lines 4-31; Fig 3 el 302, Col 8 lines 1-15); 
implementing (Fig 2 el 202, Col 6 lines 4-46; Fig 3 el 304/306, Col 8 line 16-Col 9 line 2), using a rendering engine (Fig 2 el 202, Col 6 lines 4-46; Fig 3 el 304/306, Col 8 line 16-Col 9 line 2), at least one instruction for altering at least one parameter of the at least one three-dimensional representation of the object (Fig 2 el 202, Col. 3 lines 64-Col. 4 line 5, Col 6 lines 4-46; Fig 3 el 304/306, Col 8 line 16-Col 9 line 2); 
generating at least one synthetic training image (Fig 2 el 210, Col. 6 line 32-Col. 7 line 5; Fig 3 el 304/306, Col. 8 line 16-Col. 9 line 2) that includes at least the altered parameter of the three-dimensional representation of the object (Fig 2 el 210, Col. 3 lines 64-Col. 4 line 5, Col. 6 line 32-Col. 7 line 5; Fig 3 el 304/306, Col. 8 line 16-Col. 9 line 2); 
associating metadata (Fig 2 el 204/214/206, Col. 6 line 47-Col. 7 line 15; Fig 3 el 308/312, Col. 9 lines 3-21, Col. 10 lines 4-42) with the at least one synthetic training image (Fig 2 el 204/214/206, Col. 6 line 47-Col. 7 line 15; Fig 3 el 308/312, Col. 9 lines 3-21, Col. 10 lines 4-42); and 
storing the associated metadata (Fig 2 el 216, Col. 7 lines 16-28; Fig 3 el 306/308/312, Col. 9 lines 3-21, Col. 10 lines 4-42) and the at least one synthetic training image (Fig 2 el 216, Col. 7 lines 16-28; Fig 3 el 306/308/312, Col. 9 lines 3-21, Col. 10 lines 4-42) in memory (Fig 2 el 216, Col. 7 lines 16-28; Fig 3 el 306/308/312, Col. 9 lines 3-21, Col. 10 lines 4-42).

Re claim 21, Kuffner discloses a method for randomly generating a plurality of synthetic training images, the method comprising: 
receiving at least one three-dimensional representation of an object (Fig 2 output from 208, Col. 6 lines 4-31; Fig 3 el 302, Col 8 lines 1-15); 
implementing at least one instruction (Fig 2 el 202, Col 6 lines 4-46; Fig 3 el 304/306, Col 8 line 16-Col 9 line 2) for altering one or more parameters of the at least one three-dimensional representation of the object (Fig 2 el 202, Col. 3 lines 64-Col. 4 line 5, Col 6 lines 4-46; Fig 3 el 304/306, Col 8 line 16-Col 9 line 2); 
generating at least one synthetic training image (Fig 2 el 210, Col. 6 line 32-Col. 7 line 5; Fig 3 el 304/306, Col. 8 line 16-Col. 9 line 2) that includes at least the altered parameter of the three-dimensional representation of the object (Fig 2 el 210, Col. 6 line 32-Col. 7 line 5; Fig 3 el 304/306, Col. 8 line 16-Col. 9 line 2), wherein the at least one synthetic training image includes a statistically independent spread of the one or more parameters (Col. 6 lines 24-29, Col. 8 line 16-Col. 9; Col. 10 lines 59-67; Col. 11 lines 7-45) amongst the plurality of synthetic training images (Col. 6 lines 24-29, Col. 8 line 16-Col. 9 line 2; Col. 10 lines 59-67; Col. 11 lines 7-45); 
associating metadata (Fig 2 el 204/214/206, Col. 6 line 47-Col. 7 line 15; Fig 3 el 308/312, Col. 9 lines 3-21, Col. 10 lines 4-42) with the at least one synthetic training image (Fig 2 el 204/214/206, Col. 6 line 47-Col. 7 line 15; Fig 3 el 308/312, Col. 9 lines 3-21, Col. 10 lines 4-42); and 
storing the associated metadata (Fig 2 el 216, Col. 7 lines 16-28; Fig 3 el 306/308/312, Col. 9 lines 3-21, Col. 10 lines 4-42) and the at least one synthetic training image (Fig 2 el 216, Col. 7 lines 16-28; Fig 3 el 306/308/312, Col. 9 lines 3-21, Col. 10 lines 4-42) in memory (Fig 2 el 216, Col. 7 lines 16-28; Fig 3 el 306/308/312, Col. 9 lines 3-21, Col. 10 lines 4-42).

Re claim 23, Kuffner discloses a method for generating at least one synthetic image comprising: 
receiving image data relating to at least one object (Fig 2 output from 208, Col. 6 lines 4-31; Fig 3 el 302, Col 8 lines 1-15); 
altering at least one parameter (Fig 2 el 202, Col. 3 lines 64-Col. 4 line 5, Col 6 lines 4-46; Fig 3 el 304/306, Col 8 line 16-Col 9 line 2) of the image data relating to the at least one object (Fig 2 el 202, Col. 3 lines 64-Col. 4 line 5, Col 6 lines 4-46; Fig 3 el 304/306, Col 8 line 16-Col 9 line 2); 
generating at least one synthetic image (Fig 2 el 210, Col. 6 line 32-Col. 7 line 5; Fig 3 el 304/306, Col. 8 line 16-Col. 9 line 2) that includes at least the altered parameter of the image data relating to the at least one object (Fig 2 el 210, Col. 3 lines 64-Col. 4 line 5, Col. 6 line 32-Col. 7 line 5; Fig 3 el 304/306, Col. 8 line 16-Col. 9 line 2); and 
associating metadata (Fig 2 el 204/214/206, Col. 6 line 47-Col. 7 line 15; Fig 3 el 308/312, Col. 9 lines 3-21, Col. 10 lines 4-42) with the at least one synthetic image (Fig 2 el 204/214/206, Col. 6 line 47-Col. 7 line 15; Fig 3 el 308/312, Col. 9 lines 3-21, Col. 10 lines 4-42).

Re claim 2, Kuffner discloses the method of claim 1, and further wherein the three-dimensional representation of an object is at least one of a computer-aided-design (CAD) electronic file (Col. 4 line 56-Col. 5 line 42, Col. 6 line 4-13), a point cloud (Col. 1 lines 19-50), or a portion of a first synthetic training image.

Re claim 3, Kuffner discloses the method of claim 1, and further wherein altering at least one parameter comprises adjusting at least one lighting condition of the three-dimensional representation of the object (Col. 1 lines 48-50, Col. 3 lines 64-Col. 4 line 5, Col. 6 lines 14-31, Col. 8 line 16-Col. 9 line 14).

Re claim 4, Kuffner discloses the method of claim 1, and further wherein altering at least one parameter comprises adjusting a sensor parameter (Col. 1 lines 40-50, Col. 3 line 64-Col. 4 line 14, Col. 8 lines 16-49, Col. 9 lines 3-21, Col. 10 line 59-Col. 11 line 45).

Re claim 5, Kuffner discloses the method of claim 4, wherein the adjusting the sensor parameter includes altering at least one of a light (Col. 1 lines 40-50, Col. 3 line 64-Col. 4 line 14, Col. 8 lines 16-49, Col. 9 lines 3-21, Col. 10 line 59-Col. 11 line 45), sound, infrared, or thermal parameter.

Re claim 6, Kuffner discloses the method of claim 1, and further wherein altering at least one parameter comprises adjusting an orientation of the three-dimensional representation of the object (Col. 1 line 40-50, Col. 4 lines 6-26, Col. 8 lines 16-32, Col. 11 lines 19-24).

Re claim 7, Kuffner discloses the method of claim 5, and further wherein further comprising creating a two-dimensional representation of the three-dimensional representation of the object having an adjusted orientation (Col. 4 lines 6-14, Col. 8 lines 1-15, Col. 8 lines 16-49, Col. 9 lines 3-21, Col. 10 line 59-Col. 11 line 45).

Re claim 8, Kuffner discloses the method of claim 4, and further wherein the adjusting the sensor parameter replicates a camera condition parameter (Col. 1 lines 40-50, Col. 3 line 64-Col. 4 line 14, Col. 8 lines 16-49, Col. 9 lines 3-21, Col. 10 line 59-Col. 11 line 45), the camera condition including at least one of a camera angle parameter (Col. 1 lines 40-50, Col. 3 line 64-Col. 4 line 14, Col. 8 lines 16-49, Col. 9 lines 3-21, Col. 10 line 59-Col. 11 line 45), a resolution, a bit depth, a dynamic range, a camera zoom, f-stop, color balance, contrast, focus, and color temperature.

Re claim 9, Kuffner discloses the method of claim 1, wherein the at least one instruction for altering the at least one parameter alters one or more of a space between the object and a second object, a number of objects within a space, an object orientation (Col. 1 line 40-50, Col. 4 lines 6-26, Col. 8 lines 16-32, Col. 11 lines 19-24), a lighting condition (Col. 1 lines 48-50, Col. 3 lines 64-Col. 4 line 5, Col. 6 lines 14-31, Col. 8 line 16-Col. 9 line 14), a texture of the object, and a feature of the object.

Re claim 20, Kuffner discloses the method of claim 1, wherein the associated metadata further comprises a category, a common category, one or more descriptors (Col. 6 lines 47-59, Col. 8 lines 1-32, Col. 9 lines 34-65, Col. 11 lines 7-18), an object identifier, a list of objects within the first synthetic training image, a pixel map, or an object pairing.

Re claim 22, Kuffner discloses the method of claim 21, and further wherein the associating metadata further comprises extracting the metadata from at least one of a list, embedded metadata within a file containing the at least one three-dimensional representation of the object (Figure 1 elements 104/106; Col. 4 lines 27-43, Col. 4 line 56-Col. 5 line 13; Col. 9 lines 3-21; Col. 10 lines 4-58), or metadata from a server (Figure 1 elements 104/106; Col. 4 lines 27-43, Col. 4 line 56-Col. 5 line 13; Col. 9 lines 3-21; Col. 10 lines 4-58).

Re claim 24, Kuffner discloses the method of claim 21, wherein the received image is at least one of a still image (Fig 2 output from 208, Col. 6 lines 4-31; Fig 3 el 302, Col 8 lines 1-15), a sequence of images, a satellite image, or a high-dynamic-range (HDR) image.

Re claim 25, Kuffner discloses the method of claim 21, further comprising receiving image information including one or more of: a category of at least one object within the image, at least one descriptor of the at least one object within the image, an identifier, or sensor information of the received image (Figure 1 elements 104/106; Col. 4 lines 27-43, Col. 4 line 56-Col. 5 line 13; Col. 6 lines 14-66; Col. 7 lines 6-28; Col. 9 lines 3-21; Col. 10 lines 4-58).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kuffner as applied to claim 1 above, and further in view of Bleiweiss (herein after Ble)(US Pub 20170169620).
Re claim 13, Kuffner discloses the method of claim 1, but fails to explicitly disclose further comprising: a. implementing at least one instruction for altering at least one parameter of the at least one three-dimensional representation of the object of the at least one synthetic training image to generate at least one second synthetic training image; b. associating metadata with the at least one second synthetic training image; c. storing the associated metadata and the at least one second synthetic training image in memory; and d. training at least one neural network to recognize at least one portion of the object using the at least one synthetic training image and the at least one second synthetic training image.
This design is however disclosed by Ble.  Ble discloses 
a. implementing at least one instruction (Figure 1-2, 5A-5B; elements 104 to 106; element 530; Paragraphs 16-20, 22-29, 35-41) for altering at least one parameter (Figure 1-2, 5A-5B; elements 104 to 106; element 530; Paragraphs 16-20, 22-29, 35-41) of the at least one three-dimensional representation of the object (Figure 1-2, 5A-5B; elements 104 to 106; element 530; Paragraphs 16-20, 22-29, 35-41) of the at least one synthetic training image (Figure 1-2, 5A-5B; elements 104 to 106; element 530; Paragraphs 16-20, 22-29, 35-41) to generate at least one second synthetic training image (Figure 1-2, 5A-5B; elements 104 to 106; element 530; Paragraphs 16-20, 22-29, 35-41); 
b. associating metadata (Figures 1-2, 5A-5B; Paragraphs 16-20, 22-29, 35-41) with the at least one second synthetic training image (Figures 1-2, 5A-5B; Paragraphs 16-20, 22-29, 35-41); 
c. storing the associated metadata (Figures 1-2, 5A-5B; Paragraphs 16-20, 22-29, 35-41) and the at least one second synthetic training image (Figures 1-2, 5A-5B; Paragraphs 16-20, 22-29, 35-41) in memory (Figures 1-2, 5A-5B; Paragraphs 16-20, 22-29, 35-41); and 
d. training at least one neural network (Figures 1-2, 5A-5B; element 108, 580; Paragraphs 16-20, 22-29, 35-41) to recognize at least one portion of the object using the at least one synthetic training image (Figures 1-2, 5A-5B; element 108, 530, 580; Paragraphs 16-20, 22-29, 35-41) and the at least one second synthetic training image (Figures 1-2, 5A-5B; element 108, 530, 580; Paragraphs 16-20, 22-29, 35-41).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Kuffner in order to incorporate the image generation techniques as shown in Ble to improve the usefulness of generated images in the classification and training process by allowing for the manipulation of the environments and generated models to meet criteria of conditions and environment and further test and grow the limits of the neural network functionality.

Re claim 15, the combined disclosure of Kuffner and Ble as a whole disclose the method of claim 13, Ble further discloses wherein the at least one altered parameter includes at least one lighting condition of the first synthetic training image (Figures 1-2, 5A-5B; element 210, 560; Paragraphs 16-20, 22-29, 35-41).

Re claim 16, the combined disclosure of Kuffner and Ble as a whole disclose the method of claim 13, Ble further discloses wherein the at least one altered parameter includes at least one camera condition of the synthetic training image (Figures 1-2, 5A-5B; element 570; Paragraphs 16-20, 28, 30, 35-41).

Re claim 17, the combined disclosure of Kuffner and Ble as a whole disclose the method of claim 13, Ble further discloses wherein implementing the at least one instruction generates a substantially random set of statistically independent parameters of the object (Paragraphs 24-29, 37-39).

Re claim 18, the combined disclosure of Kuffner and Ble as a whole disclose the method of claim 17, Ble further discloses wherein the at least one instruction includes at least a user input (Paragraphs 24-29; 52-53).

Re claim 19, the combined disclosure of Kuffner and Ble as a whole disclose the method of claim 13, Kuffner further discloses wherein generating the at least one second synthetic training image includes applying a texture map to the object (Col. 5 lines 24-49, the processing is associated with the ‘object’ implying the original input image not the synthetic one).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kuffner and Ble as applied to claim 13 above, and further in view of Armeni (US Pub 20180077376).
Re claim 14, the combined disclosure of Kuffner and Ble as a whole disclose the method of claim 13, but fail however to explicitly disclose wherein the at least one altered parameter is a texture of the first synthetic training image.
This design is however disclosed by Armeni.  Armeni discloses wherein the at least one altered parameter is a texture of the first synthetic training image (Figure 11 element B1114/B1124; Paragraphs 49-51 and 74-77).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Kuffner in order to incorporate the texture processing as shown in Armeni as it would be obvious in the manipulation of the synthetic image to take characteristics used in the generation of the synthetic image and modify or enhance the element in an effort to improve the matching and classification process thereby creating better and more efficient training material.

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kuffner as applied to claim 21 above, and further in view of Comaniciu (herein after Com)(US Pub 20170357844).
Re claim 26, Kuffner discloses the method of claim 21, but fails however to explicitly disclose further comprising training at least one neural network to recognize at least one portion of the object using at least the first synthetic training image.
This design is however disclosed by Com.  Com discloses training at least one neural network (Figure 3; Paragraphs 17, 47, 82, 84) to recognize at least one portion of the object using at least the first synthetic training image (Figure 3; Paragraphs 17, 47, 82, 84).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Kuffner in order to incorporate the training processing as shown in Com in order to allow the generated images to functionally improve the accuracy and efficiency of object recognition and object classification in the image processing design.

Re claim 27, Kuffner discloses the method of claim 21, but fails however to explicitly disclose wherein the at least one neural network further performs a grouping action of at least one object in a plurality of synthetic training images into at least one hierarchal cluster.
This design is however disclosed by Com.  Com further discloses wherein the at least one neural network further performs a grouping action (Figure 3; Paragraphs 17, 47, 82, 84) of at least one object in a plurality of synthetic training images into at least one hierarchal cluster (Figure 3; Paragraphs 17, 47, 82, 84).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Kuffner in order to incorporate the training processing as shown in Com in order to allow the generated images to functionally improve the accuracy and efficiency of object recognition and object classification in the image processing design while using known techniques in the specific scope of the art that operate within the training processing with expected functional results.
Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to anticipate or render obvious the limitations of the above cited claims.  Re claim 10 the prior art fails to disclose the specific population and image generation processing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R NEFF whose telephone number is (571)270-1848. The examiner can normally be reached Monday-Thursday; 6:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 5712723042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R NEFF/           Primary Examiner, Art Unit 2631